UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4899


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC WAYNE CALLIHAN,

                Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         Thomas D. Schroeder,
District Judge. (1:08-cr-00321-TDS-1)


Submitted:   July 15, 2010                 Decided:   July 27, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Gates, Winston-Salem, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eric Wayne Callihan pled guilty to possession of a

firearm     by    a        convicted       felon         in   violation       of   18   U.S.C.

§ 922(g)(1) (2006).              Callihan appeals his sentence, contending

that the district court erred in finding that he was an armed

career criminal within the meaning of the Armed Career Criminal

Act (“ACCA”), 18 U.S.C. § 924(e) (2006).                         We affirm.

             Under         the   ACCA,      a       defendant      is    an     armed    career

criminal    and       is    subject    to       a       fifteen-year    mandatory       minimum

punishment if he violates 18 U.S.C. § 922(g)(1) and has three

prior convictions for violent felonies or serious drug offenses.

18 U.S.C. § 924(e)(1).                 On appeal, Callihan argues that his

three   previous       North     Carolina           convictions        for    felony    larceny

from the person are not violent felonies.                              A violent felony is

one that is punishable by a term exceeding one year in prison

and that: “(i) has as an element the use, attempted use, or

threatened use of physical force against the person of another;

or   (ii)   is    burglary,         arson,          or    extortion,     involves       use   of

explosives,       or       otherwise       involves           conduct    that      presents    a

serious     potential        risk     of    physical          injury    to    another.”       18

U.S.C. § 924(e)(2)(B).              We review de novo the district court’s

determination that a prior crime constituted a violent felony.

United States v. Wright, 594 F.3d 259, 262-63 (4th Cir. 2010).



                                                    2
              Callihan       argues        that     his    three     North     Carolina

convictions for larceny from the person are not violent felonies

within    the      meaning      of    18   U.S.C.     § 924(e)(2)(B)       because   the

conduct associated with the crime is not violent and aggressive.

Callihan      further       argues     that   the     risk    associated     with    the

larceny from the person should not turn on the victim’s reaction

to the crime, but rather on the defendant’s intent in committing

the theft.       We reject these challenges.

              As      an   initial     matter,      we    note   that,   because     the

language defining a violent felony in 18 U.S.C. § 924(e) is

nearly identical to the language defining a crime of violence in

U.S. Sentencing Guidelines Manual (“USSG”) § 4B1.2(a) (2008), we

look to our case law interpreting both sections when examining

whether a prior crime involves conduct that presents a serious

risk of physical injury to another.                       United States v. Rivers,

595 F.3d 558, 560 n.1 (4th Cir. 2010).                     We recently held that a

conviction for larceny from the person under North Carolina law

is a crime of violence within the meaning of USSG § 4B1.2(a)

(2008).       United States v. Jarmon, 596 F.3d 228 (4th Cir. 2010),

petition for cert. filed, __ U.S.L.W. __ (U.S. May 25, 2010)

(No. 09-11134).            We reasoned that the conduct involved with the

crime    is     the     “type    of    purposeful,        violent,   and     aggressive

conduct that would support an inference that this offender would

be more dangerous with a gun.”                    Id. at 231.    We also found that

                                              3
larceny    from   the    person     created     a     risk   similar      to,    if    not

greater than, generic burglary.               Id. at 232-33 (noting that the

risk of confrontation is greater when property is taken from a

person’s presence than when property is taken during a burglary,

where the victim is often absent).                  Therefore, we conclude that

the district court did not err in finding that Callihan’s three

North   Carolina     convictions       for     larceny     from    the    person      were

violent felonies for purposes of the ACCA.

              Accordingly,     we   affirm      the    sentence     imposed      by    the

district    court.      We    dispense       with   oral     argument     because     the

facts   and    legal    contentions      are    adequately        presented      in   the

materials     before    the    court    and     argument      would      not    aid   the

decisional process.

                                                                                AFFIRMED




                                          4